                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00331-FDW-DCK


 GLOBAL MERCHANDISING SERVICES, )
 LTD.,                             )
                                   )
       Plaintiff,                  )
                                   )
 vs.                               )                        PRELIMINARY INJUNCTION AND
                                   )                             ORDER OF SEIZURE
 VARIOUS JOHN DOES, JANE DOES, and )
 ABC COMPANIES,                    )
                                   )
       Defendants.                 )
                                   )

       Plaintiff having moved by Order to Show Cause, with Temporary Restraining Order and

Order of Seizure, for a Preliminary Injunction enjoining and restraining Defendants from

manufacturing, selling and distributing clothing, jewelry, photographs, posters and other

merchandise (collectively the “Infringing Merchandise”) bearing the IRON MAIDEN names,

logos, likenesses and trademark (collectively the “IRON MAIDEN Trademarks”) and ordering

the seizure and impounding of such articles; and service of the Order to Show Cause, Summons

and Complaint having been effected upon such persons and duly authorized persons having seized

and impounded said merchandise; and a hearing on Plaintiff’s motion having been held before the

Honorable Judge Frank D. Whitney on the 29th day of July, 2019 and Kenneth A. Feinswog

appearing on behalf of Plaintiff, and there being no appearances in opposition; and there being

additional Defendants who continue and are about to distribute or sell such Infringing Merchandise

who have not yet been served with process, who will unless restrained by this Court, irreparably

harm Plaintiff through illegal sales of said merchandise;




                                                 1
       IT IS HEREBY ORDERED that Defendants, their agents, servants, employees, successors

and assigns, and all persons, firms and corporations acting in concert with Defendants are

preliminary enjoined and restrained from:

       (a)     using the IRON MAIDEN Trademarks or any colorable imitations thereof on or in

               connection with the sale, offering for sale, distribution or advertising of the

               Infringing Merchandise;

       (b)     manufacturing, distributing, selling or holding for sale any Infringing Merchandise

               bearing or otherwise using the IRON MAIDEN Trademarks; and

       (c) aiding, abetting, encouraging or inducing others to do any of the acts herein enjoined.

       AND IT IS FURTHER ORDERED that the United States Marshal for this District or any

district in which Plaintiff enforces this Order, local deputy sheriffs, the state police, local police,

local deputy sheriffs, or off duty officers of the same, and any person acting under their supervision

(“Enforcement Officers”) are hereby authorized to seize and impound any and all Infringing

Merchandise bearing any or all of the IRON MAIDEN Trademarks, and means of making them,

and records documenting the manufacture, sale or receipt of things related thereto, in the

possession, dominion, or control of Defendants, their agents or persons acting in concert or

participation with them, including all Infringing Merchandise which Defendants attempt to sell or

are holding for sale, including from any containers, vessels, storage areas, or motor vehicles, or

other means of carriage in which the Infringing Merchandise is found from six (6) hours before

and continuing six (6) hours after the performance or any concert on the IRON MAIDEN tour on

the premises or within a ten (10) mile vicinity of the halls, stadium or arenas at which the IRON

MAIDEN tour shall be performing;




                                                  2
        AND IT IS FURTHER ORDERED that this order is conditioned upon Plaintiff’s

advancing to the law enforcement officers such sum as it required by the same to cover the fees of

their said services, in the event Plaintiff seeks their services in this or any other district;

        AND IT IS FURTHER ORDERED that service of a copy of this Order, together with the

Summons and Complaint, be made upon Defendants by the process server, at the time of the

seizure provided herein is effected and that such service shall be deemed good and sufficient;

        AND IT IS FURTHER ORDERED that each and every Defendant served with a copy of

this order shall promptly, courteously and peaceably identify himself or herself to the

aforementioned process server and that the process server or agents for Plaintiff be allowed to

photograph, video tape or otherwise identify the Defendant;

        AND IT IS FURTHER ORDERED that the process server shall offer a receipt to each

person from whom Infringing Merchandise is seized and that the Plaintiff shall be deemed

substitute custodian for all Infringing Merchandise seized pending final disposition of this matter;

        AND IT IS FURTHER ORDERED that any Defendant who is served with a copy of this

Preliminary Injunction and who objects to the provisions hereof may submit his or her objection

to this Court or otherwise move for relief from this Court according to the Federal Rules of Civil

Procedure, but no such objection should serve to suspend this order or stay the terms hereof unless

otherwise ordered by this Court;

        AND IT IS FURTHER ORDERED that the $5,000.00 bond heretofore deposited with the

Clerk of Court to secure payment of costs incurred in enforcing the provisions of the temporary

restraining order and any damages sustained by any party who is found to have been wrongfully

enjoined is hereby continued until final disposition of this matter.




                                                    3
IT IS SO ORDERED.

                    Signed: July 29, 2019




                            4
